Citation Nr: 0510755	
Decision Date: 04/14/05    Archive Date: 04/27/05

DOCKET NO.  02-00 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 (West 2002), based on the deceased 
veteran's treatment at a VA medical facility.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel



INTRODUCTION

The veteran served on active duty from November 1953 to 
February 1956.  The veteran died in July 1996 and the 
appellant is the veteran's daughter.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO), which denied the benefits sought on 
appeal.


FINDINGS OF FACT

1.  The veteran, who had no established service-connected 
disabilities, died during a June-July 1996 admission to a VA 
Medical Center (VAMC), many years after service.  During this 
final admission, the veteran was admitted with multiple 
diagnoses to include cirrhosis of the liver and hepatic 
insufficiency.

2.  The cause of death during the VAMC admission was 
cirrhosis of the liver nutritional due to or as a consequence 
of upper gastrointestinal (GI) bleeding.

3.  The veteran's death during the VAMC admission was not 
proximately caused by carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of the VA, or by an event not reasonably 
foreseeable.


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 are 
not met.  38 U.S.C.A. § 1151 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran served on active duty from November 1953 to 
February 1956.  During his lifetime, he had no established 
service-connected conditions.  At the time of his death, 
entitlement to a permanent and total disability rating for 
non-service connected pension based on unemployability and 
age had been in effect since 1992.  The death certificate 
indicates that the cause of death was cirrhosis of liver 
nutritional due to or as a consequence of upper GI bleeding.

VA medical reports show that in December 1995, the appellant 
requested that the veteran be taken off the ward where he was 
because of mistreatment.  According, to the appellant, bed 
sheets were taken off from the veteran one night and also 
staff had refused to take his temperature.  She indicated 
that the staff was spraying him with cold water and that was 
why he developed pneumonia.  The appellant reported that she 
talked to the Head Nurse about her complaints and staff took 
it against him.  She stated that according to the Social 
Worker, no nursing home would accept the veteran because of 
his alcohol and drug abuse problem.  She further stated that 
she was asked to give up his apartment and she did because 
the veteran could not be alone anymore.

An investigation of the complaints was conducted and a report 
issued in January 1996:  

As to the complaints that bed sheets were taken off from him 
one night, it was indicated that the evening staff always 
prepared the patients beds by turning all the top covers down 
on each bed.  This was usually done at the beginning of the 
shift.  It was noted that the veteran's misperception of this 
incident was that staff were abusing and mistreating him 
because of his previous complaints.  He became angry and tore 
all the linen off his bed.  Each time staff tried to replace 
the linen he would tear it up and throw it on the floor in 
the hallway.  He also insisted that staff were giving him 
dirty linen.  This happened in December 1995 evening shift.

As to the complaints that staff had refused to take his 
temperature, on December 15, 1995 at 8:30 p.m., the veteran 
approached a nursing assistant as she was taking scheduled 
vital signs on patients.  He asked her if she was going to 
take his.  She informed him that he was not on the list.  He 
then became angry and verbally threatening to this staff.  
The nurse then took his vital signs, temperature, noted as 
99.7.  It was noted that staff response was not 
inappropriate.

On December 15, 1995, it was noted that the veteran returned 
from a day pass with his daughter.  Several hours later she 
phoned the ward and stated that her father was very sick and 
had a temperature of 106.  Staff took his temperature at 6:30 
p.m., which read 99.5 and was given Tylenol.

As to the complaints that staff was spraying him with cold 
water, it was noted that the veteran had not been showered at 
all by the evening shift.  He was totally independent of all 
his grooming needs.  He showered independently each morning 
and was involved in the 6:00 a.m. Jump Group.  It was noted 
that if somehow there was a change in the water temperature 
while he showered it was a mechanical malfunction without 
staff involvement.  He did state to the nurse investigator 
that he did not like the shower hose being used on the 
patients because it was treating them like animals.  The 
investigator indicated that the veteran did not understand 
that some patients needed assistance with showering.  

As to the complaints that the veteran's daughter was asked to 
give up the veteran's apartment, it was noted that at the 
time of admission to the unit, in view of the veteran's 
medical and psychiatric condition, it was agreed by both the 
veteran's daughter, and the Treatment Team that he could not 
live alone.  Also there was failure of adjustment following 
the most recent discharge from medicine.  This was also based 
on the veteran's statement of feeling too lonely at his 
apartment in Zion.  They were both in agreement with a 
nursing home placement.  

On December 28, 1995, the veteran stated that he wished to 
live independently and had changed his mind.  He wished to 
find a section eight housing situation.  He also stated that 
he and his daughter were both sorry they made the decision to 
give up the senior citizen apartment.

The Treatment Team members concurred that the veteran had a 
misperception of the actual events in question related to his 
paranoid and accusatory behaviors, which he used to 
manipulate situations.

VA hospital admission records dated June to July 1996 noted 
that the veteran was a resident of the nursing home and was a 
patient on the acute floor.  He had multiple admissions in 
the past for hepatic insufficiency and alcoholism.  The 
veteran was admitted from the Acute Medicine floor with 
elevated liver enzymes and jaundice and thrombocytopenia, 
with elevated pro time, as well as total bilirubin.  He was 
seen by the GI Service and recommendations were to have the 
veteran remain in the nursing home and treat it 
conservatively for his hepatic insufficiency.  

It was noted that the veteran's stay in the nursing home was 
uneventful and he continued to have periods of disorientation 
and exhibited some flapping tremors.  He had some edema of 
the extremities, as well as size in the abdomen.  Repeat 
liver enzymes remained elevated, as well as his pro time and 
INR.  The veteran was maintained on a low protein diet and 
small doses of diuretics, as well as lactulose to main two to 
three loose bowel movements a day.  

It was noted that the veteran appeared to be improving, but 
very gradually as compared to his previous admission.  He 
remained at times sometimes confused and disoriented and at 
other times much less confused.  His vital signs remained 
stable throughout his stay on the unit, until the day when he 
was transferred to the Acute Evaluation Unit.  While sitting 
in the day room he suddenly developed a massive upper GI 
bleed.  At that time the veteran was transferred to the AEU 
and then subsequently to the intensive care unit where he 
died.  The autopsy report listed pathological diagnoses of 
cirrhosis of the liver, esophageal varices, gastric erosion, 
congestion and oozing of blood from the small intestine and 
ileum, upper GI bleeding, Barrett's esophagus, congestive 
splenomegaly, pulmonary edema and congestion, foreign body 
granulomas of the lung, pleural effusion, ascites, 
atheromatosis of the aorta, chronic cholecystitis, 
cholelithiasis, and non-insulin dependent diabetes mellitus, 
clinically.  

After the veteran's death, the appellant was counseled by 
social workers, and the appellant and her brother were 
afforded a meeting with the veteran's doctor who provided her 
with a review of the autopsy report and an explanation of the 
findings.  The appellant reported that she felt badly that 
she had been unable to be with her father during his last 
days due to her own illness.  She was assured that her father 
might have died sooner due to his poor medical condition 
except for her continued involvement.  The appellant was 
again provided information in November 1996 and records 
report that there was no further social work action indicated 
at that time.  

In her VA Form 21-4138, Statement in Support of Claim, dated 
in October 2001, the appellant indicated that the veteran was 
medicated even though a certain doctor stated that he should 
not be given medicine "to shut him up."  She indicated that 
this happened 3 times and 3 times the veteran went into a 
coma.  The appellant stated that the veteran was hemorrhaging 
and called her to tell her he fell out of bed and injured his 
head, she indicated sutures were taken.  The appellant felt 
that the veteran was hit with something, which caused his 
injury.  She also indicated that the veteran was hosed down 
like an animal with cold water and his possessions were 
stolen and they were supposed to replace them, but did not.

In a VA Form 1-9, Appeal to the Board of Veterans' Appeal, 
dated in January 2003, the appellant contends that her 
father's death was caused by mistreatment by the medical 
staff at the VAMC.  The appellant indicated that the veteran 
slipped into 3 comas and he was abused, put on Thorazine, 
which made him a zombie, and he was tied to a chair.  The 
appellant also contends that the veteran had stitches in his 
head the day he died, supposedly from the night before, but 
no cause was mentioned to her.  

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

On November 9, 2000, the VCAA was enacted. Pub. L. No. 106-
475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  Among other things, the VCAA amended 38 
U.S.C.A. § 5103 to clarify VA's duty to notify claimants and 
their representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Implementing regulations for the VCAA 
were subsequently enacted, which were also made effective 
November 9, 2000, for the most part. 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.159).  The 
intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits.  66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 CFR 
3.159(b)(1) (2004).  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. 
§ 5103 (West 2002) and 38 CFR 3.159(b)(1) (2004).

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 CFR 3.159(b)(1) (2004).

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 CFR 
3.159(b)(1) (2004).

It is pointed out that pursuant to 38 U.S.C.A. § 5103, upon 
receipt of a substantially complete application, the RO must 
provide the appellant with the aforementioned notices.  In 
this instance, even though the appellant was not provided the 
aforementioned notice prior to the rating decision in 
September 2001, it is determined that she is not prejudiced 
by such failure.  

In March and April 2004 the appellant was provided notices 
concerning her claim.  In these letters, the appellant was 
notified of the information and evidence not of record that 
is needed, the information and evidence that the VA will seek 
to provide, the information and evidence the appellant must 
provide, and requested any additional evidence the appellant 
has that pertains to the claim.  The appellant was informed 
that she had 60 days, in the March 2004 letter, and one year 
from the dated of the April 2004 letter, to submit 
information.  The appellant was told of what 
information/evidence that had already been received.  She was 
informed if there were more records to complete the enclosed 
VA Form 21-4142s, and VA would assist in obtaining the 
records.

It was noted that VA was responsible for getting relevant 
records from any Federal agency; this may include medical 
records from the military, from VA hospitals (including 
private facilities where VA authorized treatment), or from 
the Social Security Administration.

In addition, it was indicated that on the appellant's behalf, 
VA would make reasonable efforts to get relevant records not 
held by Federal agencies, which may include records from 
State or local governments, private doctors and hospitals, or 
current or former employers.

The appellant was informed that she should tell VA about any 
additional information or evidence that she wanted VA to 
obtain for her; send the evidence VA needed as soon as 
possible and be sure to put her VA file number on any 
evidence sent; and inform VA of address or phone number 
changes.

The appellant was instructed to complete, sign, and return an 
enclosed VA Form 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs.  
She was informed that a separate form for each doctor or 
hospital where he was treated would be required.

After the March and April 2004 letters were sent, additional 
VA medical records for the period February 1990 to November 
1996, including the autopsy report from July 1996 were added 
to the file as a result of a November 2003 Board remand.  In 
December 2004, a supplemental statement of the case was 
issued.

For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim.

There are no outstanding records to obtain.  The appellant 
was not prejudiced by the timing of the notice contained in 
the above-cited VCAA letters.  As a result, the appellant was 
provided the required notice and he was afforded an 
opportunity to respond after he was fully informed of the 
evidence needed to substantiate the claim.  Bernard v. Brown, 
4 Vet. App. 384 (1993).  

In short, the RO has informed the appellant of the 
information and evidence not of record that is needed, the 
information and evidence that the VA will seek to provide, 
the information and evidence the appellant must provide, and 
requested any additional evidence the appellant has that 
pertains to the claim.  38 U.S.C.A. § 5103 and 38 CFR § 
3.159(b)(1) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).   

Criteria

Entitlement to compensation under 38 U.S.C.A § 1151 when it 
is determined that there is additional disability or death 
resulting from a disease or injury or an aggravation of an 
existing disease or injury suffered as a result of training, 
hospitalization, medical or surgical treatment, or 
examination. Compensation is not payable for the necessary 
consequences of medical or surgical treatment or examination 
properly administered with the express or implied consent of 
the veteran, or, in appropriate cases, the veteran's 
representative.  See 38 CFR § 3.358; Brown v. Gardner, 115 S. 
Ct. 552 (1993); 130 L. Ed.2d 462 (1993).

Title 38 U.S.C.A. § 1151 was amended by Section 422 of Public 
Law 104-204.  In Jones v. West, 12 Vet. App. 460, 463-464 
(1999), the United States Court of Appeals for Veterans 
Claims (Court) noted that amendments to 38 U.S.C.A. § 1151 
which were promulgated in 1996 were expressly made applicable 
by Congress only to claims filed on or after October 1, 1997.  
The new version of the law is less favorable to claimants and 
is effective with respect to claims filed on or after October 
1, 1997.  

Initially, it is noted that 38 U.S.C.A. § 1151 was amended by 
Pub. L. No. 104-204, effective October 1, 1997.  The 
veteran's claim was filed after October 1, 1997. Therefore, 
the amended law is applicable to his claim.  See VAOPGCPREC 
40-97, published at 63 Fed. Reg. 31,263 (1998).

Under the VA laws and regulations, when a veteran suffers 
additional disability or death as a result of training, 
hospital care, medical or surgical treatment, or an 
examination furnished by the VA, disability compensation 
shall be awarded in the same manner as if such disability or 
death was service connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 
3.358.  A disability or death is a qualifying disability or 
qualifying death if the disability or death was not the 
result of the veteran's willful misconduct and the disability 
or death was caused by hospital care, medical or surgical 
treatment, or examination furnished the veteran under any law 
administered by the VA and the proximate cause of the 
disability or death was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of the VA in furnishing the hospital care, 
medical or surgical treatment, or examination, or was an 
event not reasonably foreseeable.  38 U.S.C.A. § 1151(a).  

On September 2, 2004, amended regulations went into effect 
with regard to the Department of Veterans Affairs 
adjudication regulations concerning awards of compensation or 
dependency and indemnity compensation for additional 
disability or death caused by VA hospital care, medical or 
surgical treatment, examination, training and rehabilitation 
services, or compensated work therapy (CWT) program.  Under 
this amendment, benefits are payable for additional 
disability or death caused by VA hospital care, medical or 
surgical treatment, or examination only if VA fault or "an 
event not reasonably foreseeable" proximately caused the 
disability or death.  Benefits also are payable for 
additional disability or death proximately caused by VA's 
provision of training and rehabilitation services or CWT 
program.  This amendment reflects amendments to 38 U.S.C. 
1151, the statutory authority for such benefits.  

Analysis

The evidence shows that the veteran was admitted to the VA 
Hospital in June 1996 with various diagnoses to include 
cirrhosis of the liver and hepatic insufficiency.  He was 
eventually transferred to the nursing home.  Manifestation of 
upper GI bleeding required transfer to the intensive care 
unit where he died in July 1996.  A multitude of conditions 
were identified in the autopsy report.  The appellant alleges 
that the veteran was abused and mistreated during his stay at 
the VA facilities.  An investigation of the initial 
complaints was conducted and it was determined that the staff 
providing care to the veteran acted appropriately in each 
instance, wherein questions had been raise about the care and 
the manner in which he was treated.  Although the appellant 
was counseled by social workers and had a meeting with the 
veteran's doctor, there was no indication that she presented 
them with any question concerning her allegation of abuse and 
mistreatment.  There was no indication that the veteran was 
unnecessarily medicated in order to shut him up or that he 
was administered Thorazine.  There is no evidence to 
substantiate the allegation that the veteran was struck in 
the head the night before his death requiring stitches.  In 
addition, records do not reflect that the appellant made 
mention to social workers or the doctor concerning her 
allegations that the veteran was tied to a chair.

The appellant's own allegations that VA treatment caused the 
veteran's death lack probative value, since she is a layman 
and thus lacks competence to offer a medical opinion on 
medical causation.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

There is no objective evidence that the veteran was abused or 
mistreated during his stay at VA facilities.  The weight of 
the credible evidence indicates that the veteran's death was 
not caused by carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of the VA in furnishing medical treatment, or by an event not 
reasonably foreseeable during such medical treatment.  Thus 
the criteria for compensation under 38 U.S.C.A. § 1151 are 
not met.

As the preponderance of the evidence is against the claim for 
compensation under 38 U.S.C.A. § 1151, the benefit of the 
doubt rule is inapplicable, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 is 
denied.



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


